United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1628
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Miguel Angel Carreon-Rico,              * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 3, 2010
                                Filed: October 5, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Miguel Angel Carreon-Rico directly appeals after the district court1 sentenced
him to ten years in prison upon his guilty plea to intentionally distributing 50 grams
or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1), and
criminal forfeiture of $6,294, under 21 U.S.C. § 853. Counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence.



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
        We note that the district court did not have authority to sentence Carreon-Rico
below the statutory minimum of ten years in prison because the government had not
moved for a departure based on substantial assistance and Carreon-Rico was not
eligible for safety-valve relief. See 21 U.S.C. § 841(b)(1)(A) (mandatory minimum
term of imprisonment of ten years for listed offenses); 18 U.S.C. § 3553(e) (upon
government’s motion, court can impose sentence below statutory minimum sentence
to reflect defendant’s substantial assistance), (f) (court shall impose sentence pursuant
to Guidelines, without regard to statutory minimum sentence, if court finds, inter alia,
that prior to sentencing hearing defendant truthfully provided to government all
information and evidence defendant has concerning offenses that were part of same
course of conduct); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003)
(only authority to depart from statutory minimum is found in 18 U.S.C. § 3553(e) and
(f)); see also United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (United States
v. Booker, 543 U.S. 220 (2005), does not relate to statutorily-imposed sentences).

       Upon our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we have found no nonfrivolous issue. Thus, we grant counsel’s motion to withdraw,
and the judgment is affirmed. In addition, Carreon-Rico’s motion to strike the Anders
brief is denied.
                        ______________________________




                                          -2-